                                                                                    if- I / f Q
                                                             U.S. DISTRICT CGUr<r
                   IN THE UNITED STATES DISTRICT COURT FOR THE AUCI.'-i/-
                              SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION                     20i9HOy2l ?n2'k^
R. ALEXANDER ACOSTA,                         *                             CLERK
Secretary of Labor, United                   *                                 SO. UiSi. L',- GA.
States Department of Labor,

        Plaintiff,                           *
                                             "k


               V.                            *                      CV 614-053
                                             ★


BLAND FARMS PRODUCTION &                     *
PACKAGING, LLC,                              *
                                             k


        Defendant.




                                         ORDER




        In this case. Plaintiff, the United States Department of Labor

("DOL"}/ sued Bland Farms, alleging that Bland Farms was not paying

its packing-shed workers overtime wages in violation of the Fair

Labor Standards Act {"FLSA").                This Court conducted a bench trial in

February      of     2017,    finding     that    the    packing-shed     workers     did         not

qualify as exempt employees and were therefore owed overtime wages

for   the     2012    through      2017   seasons.         This   Court   also   found      that

although Bland         Farms reasonably relied             on the    DOL's 1985 guidance

regarding      overtime       payments,     once     the   DOL    filed   suit Bland       Farms

could no longer rely on the DOL's prior advice.                      This Court therefore

awarded liquidated damages pursuant to 29 U.S.C. § 216(b) in an amount

representing the time after the DOL sued during which the workers

were not paid overtime.              Bland Farms appealed and the United States

Court    of   Appeals        for   the    Eleventh      Circuit    affirmed   this     Court's
finding that Bland Farms' employees were not exempt from the FLSA's

overtime    rules   but    vacated   and   remanded   this   Court's   award    of

liquidated damages. The Court of Appeals ruled that this Court should

have considered both Bland Farms' belief that it was in compliance

with the FLSA based on the DOL's initial guidance and Bland Farms'

separate belief that it was in compliance with FLSA because of its

control over the farmers who grew the onions handled in the packing

shed.



        Upon the foregoing, IT IS HEREBY ORDERED that the mandate of the

United States Court of Appeals for the Eleventh Circuit is made the

judgment of this Court.        In accordance therewith, the Court hereby

VACATES the     portions    of its   prior   Orders   (docs.   109,    119,   120)

awarding liquidated damages.         The Court's analysis of Bland Farms'

two good faith belief arguments is set forth below.


        29 U.S.C. § 216(b) requires courts to award liquidated damages

against employers who violate 29 U.S.C. § 207, as Bland Farms did

here.     See Dybach   v.   Fla. Pep't of Corr., 942 F.2d 1562, 1566-67

(11th Cir. 1991) (citing EEOC v. First Citizens Bank, 758 F.2d 397,

403 (9th Cir. 1985)).        However, if the employer shows that it acted

in good faith and had reasonable grounds for believing it was not

violating the FLSA, the court has discretion to reduce the amount of

liquidated damages or award none at all.              29 U.S.C. § 260.        ''The

employer bears the burden of proof on this issue."           Quarles v. Hamler,

652 F. App'x 792, 794 (11th Cir. 2016).
      The issue of good faith and reasonable belief contains two

distinct parts: a subjective and an objective component.              Dybach^ 942

F.2d at 1566. The subjective component asks whether the employer

honestly tried to ascertain what the FLSA requires and to act in

compliance    with the requirements.           The   objective    component asks

whether the employer reasonably believed it complied with the FLSA.

The   employer   must establish    both   to     succeed   with   a   Section    260

defense.     See Miller v. Garibaldi^s Inc., No. CV 414-007, 2018 WL

1567856, at *5 (S.D. Ga. Mar. 30, 2018) {citing Davila v. Menendez,

717 F.Sd 1179, 1186 (11th Cir. 2013); Dybach, 942 F.2d at 1566).


      Bland Farms asserts two grounds in support of its good faith and

reasonable belief argument.       First, it argues that it relied on the

DOL's letter.      Second, it argues that it reasonably believed it

complied with the FLSA because of the control it exercised over the

contract   farmers   who   grew   the   onions    the   packing-shed    employees

handled.



      As to the first argument, this Court earlier found that Bland

Farms acted in good faith and with reasonable belief that it complied

with the FLSA when it relied on the guidance letter from the DOL, at

least until the DOL filed the instant suit.              (Doc. 109, at 19-21.)

At that point. Bland Farms' reliance on the letter for assurance that

it was in compliance with the FLSA was no longer reasonable.                    (Id.

at 20.)    This Court noted that Bland Farms continued to believe that

it complied with the       FLSA throughout the litigation.             While this
belief might satisfy the subjective component, it could not satisfy

the objective component.   Bland Farms should have known that the DOL

no longer agreed with the guidance in its 1985 letter, and continued

reliance thereon would not be objectively reasonable.     This Court

awarded liquidated damages in an amount representing the period that

Bland Farms did not pay overtime after the suit was filed because

that was the time that Bland Farms could no longer satisfy both the

objective and subjective components as required by 29 U.S.C. § 260

and Dybach.


     The Court finds that the above rationale applies consonantly to

Bland Farms' second argument.   Even assuming that Bland Farms acted

with subjective good faith and reasonable belief that it was in

compliance with the FLSA because it thought it was the farmer of the

onions, it could not satisfy the objective component without further

inquiry into the issue once the DOL instituted this action.


     ^'Objective good faith means the employer had reasonable grounds

for believing its conduct comported with the FLSA."   Friedman v. S.

Fla. Psychiatric Assocs., Inc., 139 F. App'x 183, 186 (11th Cir.

2005).   Again, once the DOL filed suit alleging that Bland Farms was

not properly paying overtime to its packing-shed workers. Bland Farms

could no longer reasonably believe that it was acting in compliance

with the FLSA without any renewed investigation into the matter.   One

court has so found.    In Johnson v. Big Lots Stores, Inc., 604     F.

Supp. 2d 903, 926 (E.D. La. 2009), the court found that the defendant
had not demonstrated its good faith in classifying the plaintiff as

an exempt employee.     The court found that a lawsuit filed in another

district   against    the   defendant   put    it   ^'on   notice"   that   its

classification of its employees may be incorrect.            Id.   The Johnson

defendant's failure to investigate the accuracy of its classification

once on notice convinced the court that exempting the defendant from

liquidated damages was inappropriate.         Id.; Cf. Meeks v. Pasco Cty.

Sheriff, 688 F. App'x 714, 718 (11th Cir. 2017) (no good faith when

"[defendant] (1) was aware that the [DOL] was investigating [the]

compensation practice and (2) was familiar with a decision from [the

Eleventh   Circuit] that called    into   question     the   legality of the

practice.").


     Applying the same reasoning to this case. Bland Farms was on

notice that its policy regarding its packing shed employees could be

incorrect and it should have at least reexamined the policy once the

DOL filed suit.      There is nothing in the record to indicate that it

did so.    Accordingly, the Court cannot find that Bland Farms acted

in good faith for the period following the initiation of the suit.

As to the period before suit was filed, the Court has already found

that Bland Farms acted with subjective and objective good faith and

reasonable belief in its reliance on the 1985 letter, therefore the

Court need not consider these components with respect to Bland Farms'

independent belief that it complied with the FLSA.
       In review, the Court reiterates its findings and conclusions

with respect to Bland Farms' argument that it acted in good faith and

with reasonable belief in its reliance of the DOL's 1985 letter.             As


to Bland Farms' argument that it had a separate basis for believing

it complied with FLSA, the Court finds that regardless of what that

basis was, without reexamination thereof Bland Farms could not have

reasonably relied in objective good faith on that basis once the DOL

filed the instant suit alleging that the packing-shed employees should

be paid overtime.      Because Bland Farms did satisfy the objective and

subjective components leading up to the start of this lawsuit, the

Court exercises its discretion and awards no liquidated damages for

the period before the suit.         Given the nature of the claims in the

suit, once it was filed. Bland Farms was aware that its overtime

policies could be incorrect.         At that point. Bland Farms could no

longer justify its non-payment of overtime, be it in reliance on the

1985 letter or some other interpretation of the FLSA it had formed

prior to the notice.


       Finally, even if Bland Farms had demonstrated its good faith

under Section 260, it would be within the Court's discretion to award

liquidated damages.          See Quarles, 652 F. App'x       at 795   (''Even if

[defendant] had proved he acted in good faith, the court still would

have   been   within   its    discretion   to   award   liquidated   damages.").

Therefore, the Court awards liquidated damages in the amounts listed

below, representing the period in which Bland Farms did not satisfy
the objective component of 29 U.S.C. § 260 following the institution

of this suit.



        In light of the above findings and conclusions/ the amount of

liquidated damages awarded to Plaintiff should not change. Therefore,

the Court ORDERS as follows:



  1. The Clerk is instructed to ENTER JUDGMENT in favor of Plaintiff


        and   against   Defendant   Bland    Farms     in   the   amount     of

        $1/480,268.55, which represents the back wages and liquidated

        damages owed for the 2012, 2013, 2014, 2015, 2016, and 2017

        Vidalia onion seasons.^


  2. This case shall remain closed.



        ORDER ENTERED at Augusta, Georgia this ^\/          day of November,

2019.




                                            J. RAWBSITHALL,^ CHIEF JUDGE
                                            UNITEDyBTATES DISTRICT JUDGE
                                                  IN   DISTRICT OF GEORGIA




^ This figure consists of: (i) back wages totaling $552,070.86 for
the 2012, 2013, and 2014 seasons; (ii) liquidated damages totaling
$94,888.69 for the 2012, 2013, and 2014 seasons; (iii) back wages
totaling $148,438.86 for the 2015 season; (iv) liquidated damages
totaling $148,438.86 for the 2015 season; (v) back wages totaling
$167,771.47 for the 2016 season; (vi) liquidated damages totaling
$167,771.47 for the 2016 season; (vii) back wages totaling
$100,444.17 for the 2017 season; and (viii) liquidated damages
totaling $100,444.17 for the 2017 season.
